DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1-9, 11-15 are amended and field on 6/27/2022.
 Claim 10 is canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milo et al. (US. 20030120195A1)(“Milo”).
Re Claim 1, Milo discloses a catheter device (Figs. 1-7) comprising: a catheter shaft (102 in Fig. 7) comprising a distal portion (110 in Fig. 7); a handle (112) coupled to a proximal portion of said catheter shaft (106); a needle (114 in Fig. 7) that passes through a lumen in said catheter shaft and said distal portion (Fig. 7), said needle (inside the lumen of 102 and inside the 112, start from 132, Fig. 7) comprising a first straight section coupled to said handle (Fig. 7), a curved section (118, Fig. 7) that extends distally from said first straight section (Fig. 7), a second straight section (116, Fig. 7, Fig. 9) that extends distally from said curved section, and a sharp tip at a most distal end of said needle (Fig. 9, distalmost of 116); and a rotational orientation marker  (116 or a fluoroscopic marker which used to facilitate the rotating distal end and for visualization that can be added to near distal end) disposed on said needle (¶0039, the tip is made from radiopaque or fluoroscopic marker which used to facilitate the rotating distal end and for visualization).  
Re Claim 2, Milo discloses wherein said first straight section is longer than said second straight section (Fig. 9).  
Re Claim 3, Milo discloses wherein said distal portion of said catheter shaft has sufficient rigidity to deform said curved section to be less curved when inside said distal portion than when outside said distal portion and wherein said tip of said needle exits at a distal end of said distal portion of said catheter shaft (Fig. 9, ¶0042-¶0043).  
Re Claim 4, Milo discloses wherein said lumen has a proximal eccentric portion (¶0042, Fig. 12) and a non-circular distal portion (122, Fig. 9, Fig. 7, ¶0042).  
Re Claim 5, Milo discloses wherein said non-circular distal portion is elliptical (Fig. 7, Fig. 9, ¶0042).  
Re Claim 6, Milo discloses wherein said lumen and said needle are non-circular (Fig. 11-12, ¶0042, 114’, 130 are belong to the needle and 132, 108’ are belong to the catheter lumen).  
Re Claim 7, Milo discloses wherein said lumen and said needle are elliptical (Fig. 11a, ¶0042, 130 is belong to the needle and 132  is belong to the catheter lumen).  
Re Claim 8, Milo discloses wherein said distal portion and said needle form a keyed configuration for defining an angular orientation of said needle (Fig. 9 which similar to Fig. 4, wherein 36 and the needle form a key for defining the angular orientation, ¶0036), wherein a portion of said catheter shaft is formed with a longitudinal slot (122) and said needle comprises a ridge arranged for sliding in said longitudinal slot ( sliding portion of the tip 116, Fig. 9) or wherein said needle is formed with said longitudinal slot and a portion of said catheter shaft comprises said ridge.  
Re Claim 9, Milo discloses wherein said distal portion is coupled to a distal end of said catheter shaft with a bearing member (110 has the bearing surface Fig. 9, similar to the surface 36 in Fig. 4), so that there is free rotation or articulation between said distal portion and said needle (Fig. 9).  
Re Claim 12, Milo discloses wherein said curved section subtends an angle in a range of 30-120° (Fig. 9). 
 Re Claim 14, Milo discloses a method comprising using said second straight segment of said needle of claim 1 (see claim 1 rejection) for crossing hard plaque, and using the curved section of said needle to cross the plaque if the plaque is at an angle relative to the catheter axial direction (Fig. 3, the plaque is TO, abstract, ¶0004, ¶0014, ¶0016).  
Re Claim 15, Milo discloses a method of reentry into a true lumen from a sub-intimal space comprising advancing the catheter shaft of claim 1 (see claim 1 rejection, space between M and I, Fig. 3c) distally with the needle fully or partially protruded from said catheter shaft (Fig. 3d, the plaque is TO, abstract, ¶0004, ¶0014, ¶0016), and moving said catheter, while said needle is fully or partially protruded, following a direction of the curved section, until said tip pierces and reenters the true lumen ( lumen 1, Fig. 3d, Fig. 9, ¶0014, ¶0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milo in view of Keyser (US. 20130204226A1).
Re Claim 11, Milo fails to disclose said first straight section is covered by a friction-reducing layer except for a distal portion of said straight second on which said rotational marker is disposed.
However, Keyser discloses a catheter (Fig.3) and wherein said first straight section (section of 33 close to 38) is covered by a friction-reducing layer except for a distal portion of said straight second on which said rotational marker is disposed (¶0081, wherein the lubricant can be cover ranges of the needle section).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify catheter of Milo  to include a friction-reducing layer so that said first straight section is covered by a friction-reducing layer except for a distal portion of said straight second on which said rotational marker is disposed therepast as taught by Keyser for the purpose of enhancing sealing and/or reduce friction between catheter and the needle as the needle slide within the lumen of the catheter (Keyser, ¶0075).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milo in view of Devereux et al. ( US. 20210265156A1)(“Devereux”).
Re Claim 13, Milo discloses a catheter device (Figs. 1-7) comprising: a catheter shaft (102 in Fig. 7) comprising a distal portion (110 in Fig. 7); a handle (112) coupled to a proximal portion of said catheter shaft (106); a needle (114 in Fig. 7) that passes through a lumen in said catheter shaft and said distal portion (Fig. 7), said needle (inside the lumen of 102 and inside the 112, start from 132, Fig. 7) comprising a first straight section coupled to said handle (Fig. 7), a curved section (118, Fig. 7) that extends distally from said first straight section (Fig. 7), a second straight section (116, Fig. 7, Fig. 9) that extends distally from said curved section, and a sharp tip at a most distal end of said needle (Fig. 9, distalmost of 116); and a rotational orientation marker  (116 or a fluoroscopic marker which used to facilitate the rotating distal end and for visualization that can be added to near distal end) disposed on said needle (¶0039, the tip is made from radiopaque or fluoroscopic marker which used to facilitate the rotating distal end and for visualization); a needle axial slider (136) arranged for movement along a portion of said handle (Fig. 10, ¶0041), said needle axial slider being coupled to said needle wherein distal movement of said slider caused distal protrusion of the sharp tip of said needle out of said catheter shaft (¶0041), but it fails to disclose a needle protrusion limiter coupled to said needle and configured to limit an amount said needle protrudes from said catheter shaft by movement od said needle axial slider, wherein said needle protrusion limiter has a plurality of selectable positions at which said needle is prevented from moving therepast. 
However, Devereux discloses a catheter (Fig. 2a, Fig. 7) and wherein a needle protrusion limiter (202 or 702) coupled to said needle (206) and configured to limit an amount said needle protrudes from said catheter shaft (208, ¶0038, ¶0051, abstract) by movement od said needle axial slider (216a, ¶0033), wherein said needle protrusion limiter has a plurality of selectable positions at which said needle is prevented from moving therepast (Fig. 2a, Fig. 7, abstract, ¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify catheter of Milo  to include a needle protrusion limiter so that the device has a needle protrusion limiter coupled to said needle and configured to limit an amount said needle protrudes from said catheter shaft by movement od said needle axial slider, wherein said needle protrusion limiter has a plurality of selectable positions at which said needle is prevented from moving therepast as taught by Devereux for the purpose of controlling the needle’s depth and improving the outcome of the treatment (Devereux, ¶0072).
Response to Arguments
Applicant's arguments filed remark 6/27/2022 have been fully considered but they are not persuasive. 
The applicant argues with respect to the newly added limitation to claim 1 “rotational orientation marker” that Milo is failing to disclose as the needle of Milo do not rotate. This is found not persuasive as the tip of the needle can be made from a radiopaque material and the tip can be rotate in a curved path as it exits from the catheter.
The Applicant’s arguments, see remark, filed 6/27/2022, with respect to the rejection(s) of claim(s) 11 and claim 13 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Milo in view of Keyser for claim 11 and Milo in view of Devereux for claim 13.
Conclusion                                                                                                                                                                                                       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783        

/Lauren P Farrar/Primary Examiner, Art Unit 3783